DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/26/20 has been entered.

Claim Objections
Claim 1 is objected to because of the following informalities:  line 8 recites “the lower end comprising.”  This should read –the lower half comprising--.  Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the fishing line attached to the anchoring rings (claim 9) and the central tube (12) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, line 4 recites “wherein the two pieces forming the body are mirror images of each other.”  As can be seen in the figures, the two body portions are not mirror images of each other- for example, upper half 115 comprises fins 180 and internal threads, while lower half 120 comprises external threads and no fins.  Similarly, line 11 recites “the upper half having the same dimensions as the lower half.”  Again, as the halves comprise different features, they cannot have the same dimensions. The disclosure does not support these limitations.  For the purposes of this action, these limitations will be interpreted as stating that the halves are similar.
Claim 1 line 29 recites “wherein the back end of one fin is positioned latitudinally with the front end of another fin.”  The figures do not support this limitation, and it is not mentioned in the disclosure.  For the purposes of this action, this limitation will be interpreted as stating that the fins are uniformly distributed.
While this is not reflected in the claims, the applicant argues that “The density of Applicant's claimed fishing lure will vary from use to use. Further, the density of the live bait and/or chum will change during each use as the fish nip at the live bait and/or chum inside the lure. There is no obvious design choice to maintain neutral buoyancy of anything that has a constantly changing density.”  The applicant seems to be arguing against their own claim.  As applicant points out, if the contents of the lure are ever-changing, it is not possible for the lure to maintain neutral buoyancy.   As such, the disclosure does not enable a lure that maintains neutral buoyancy no matter what is inside.
Regarding claim 12, the disclosure does not mention and the figures do not show a tube within the central cavity.
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, line 21 recites “at least four anchoring rings mounted on each side of the two-piece body,” but does not recite what qualifies as a “side.”  For instance, it is unclear if the front and back count as sides.  Also, are there four total rings (with one per side) or four rings per side?  And as the central body is cylindrical, it technically has one side.
Claim 1 line 30 recites “the front end of another fin.”  It is unclear if this “another fin” is one of the “at least four fins” recited in line 28.
While this is not reflected in the claims, the applicant argues that “The density of Applicant's claimed fishing lure will vary from use to use. Further, the density of the live bait and/or chum will change during each use as the fish nip at the live bait and/or chum inside the lure. There is no obvious design choice to maintain neutral buoyancy of anything that has a constantly changing density.”  The applicant seems to be arguing against their own claim.  As applicant points out, if the contents of the lure are ever-changing, it is not possible for the lure to maintain neutral buoyancy.   As such, it is unclear what the applicant is claiming- it is unclear if the claim is reciting that the lure is neutrally buoyant when empty, or when the lure is filled with (unclaimed) bait.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further 

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3, 5 and 11 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Regarding claim 3, the bait is unclaimed, and it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).  As such, the claim recites no further limitations.
Regarding claim 5, line 1 recites that “the two- piece body is cylindrical in shape.”  This contradicts parent claim 1’s limitation that the ends of the body are conical.  For the purposes of this action, this will be interpreted as the body is substantially cylindrical.
Regarding claim 11, the camouflage material is unclaimed, and it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).  As such, the claim recites no further limitations.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ferguson US 2,983,065 in view of Duncan US 6,408,565, and alternatively also in view of Harris 2004/0068916.
Regarding claim 1 as best understood, Ferguson teaches a fishing lure comprising: 
a two-piece 2, 4 hollow body that accepts therein any form of bait, the bait being accessible through openings 20, 22 in the body, the two pieces forming the body being engageable in any suitable manner, wherein the two pieces forming the body are somewhat mirror images of each other; 
the two-piece hollow body comprising an upper half and a lower half; 
the upper half comprising a distal end and a proximal end, wherein the distal end of the upper half is conical in shape; 
the lower half comprising a distal end and a proximal end, wherein the proximal end of the lower half is conical in shape; 
the upper half being releasably engageable to the lower half; 
the upper half having similar dimensions as the lower half, wherein the fishing lure is uniformly constructed when the upper half is engaged to the lower half; 
wherein the openings in the body are staggered in pattern; 
a central cavity; 
a bottom opening 18 centrally located at the proximal end of the lower half; 
a top opening 16 centrally located at a distal end of the upper half for receipt of one or more fishing lines therein, wherein the top opening allows the one or more fishing lines to be threaded into the fishing lure, through the central cavity, and exit the neutrally buoyant fishing lure through the bottom opening; 
at least four anchoring rings 32, 52 mounted on each side of the two-piece body; 
the anchor rings being semi-elliptical or semi-circular in shape and oriented longitudinally along each side of the fishing lure, wherein one end of one anchor ring is aligned with one end of another anchor ring; and 
at least four fins 70, each fin comprising a front end and a back end, positioned centrally on the two-piece body of the fishing lure, wherein the fins are uniformly distributed and the at least four fins cause the fishing lure to spin counterclockwise as the neutrally buoyant fishing lure is pulled through the water (column 5, lines 3-9).

    PNG
    media_image1.png
    259
    384
    media_image1.png
    Greyscale

Figure 1- Ferguson Figure 2
If the applicant does not agree that the two pieces of the body are somewhat mirror images or have similar dimensions, then it would have been an obvious matter of design choice to make the different portions of the halves substantially similar of whatever form or shape was desired or expedient in order to simplify manufacturing or packaging, obtain the desired handling or improve the aesthetic appearance. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.
Likewise, Ferguson is silent as to whether the upper half comprises the same number of openings in the body as the lower half.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to add more openings to either half (such that there are the same number of openings) in order to improve water flow, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
If applicant does not agree about the number of anchoring rings, then it would have been obvious to one having ordinary skill in the art at the time the invention was made to add more anchoring rings in order to enable the attachment of more hooks or St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Ferguson does not explicitly teach that the lure has a neutral buoyancy.  Duncan teaches that fishing lures can have a neutral buoyancy.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the lure of Ferguson by making it neutrally buoyant in order to “facilitate the use of the device as a trolling lure” (column 8, lines 23-25).
Note that fins 70 can be positioned as desired, including causing the lure to spin (and the disclosed dancing/wiggling motion will inherently comprise some clockwise spin).  If applicant disagrees, then Harris teaches a fishing lure comprising:
a two-piece hollow body 15 that accepts therein any form of bait, the bait being accessible through openings 20, 22, 24, 25, 26 in the body, the two pieces 12, 14 forming the body being engageable in any suitable manner, 
a top opening 36 and a bottom opening 38 being provided in free ends of the body for receipt of one or more fishing hooks therein; and 
fins 18, each fin comprising a front end and a back end, positioned centrally on the two-piece body of the fishing lure, wherein the fins are uniformly distributed and the fins cause the fishing lure to spin counterclockwise as the neutrally buoyant fishing lure is pulled through the water.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the lure of Ferguson with spin-inducing fins as taught by Harris is order to “cause the fish scent to be dispersed in a swirling fashion through the water” [0031].  Note that the lure can be pulled (and therefore spun) in either direction, but if applicant disagrees, then it would have been obvious to one having ordinary skill in the art at the time the invention was made to orient the fins for a clockwise spin in order In re Einstein, 8 USPQ 167.
Regarding claim 2 as best understood, Ferguson and Duncan, together or also in view of Harris teach the lure as claimed as detailed above with respect to claim 1.  Ferguson also teaches that the two pieces of the hollow body 2, 4 are releasably screw-threaded 6 to each other.
Regarding claim 3 as best understood, Ferguson and Duncan, together or also in view of Harris teach the lure as claimed as detailed above with respect to claim 1.  Ferguson also teaches that the bait may be live or chum (column 1, lines 33-35).
Regarding claim 4 as best understood, Ferguson and Duncan, together or also in view of Harris teach the lure as claimed as detailed above with respect to claim 1.  Ferguson also teaches that the openings 20, 22 in the body are provided all along the body, both lengthwise and circumferentially.
Regarding claim 5 as best understood, Ferguson and Duncan, together or also in view of Harris teach the lure as claimed as detailed above with respect to claim 1.  Ferguson also teaches that the two-piece body is substantially cylindrical in shape.  If the applicant does not agree, then it would have been an obvious matter of design choice to make the body cylindrical or of whatever form or shape was desired or expedient in order to simplify manufacturing, obtain the desired handling or improve the aesthetic appearance. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.
Regarding claims 6-8 as best understood, Ferguson and Duncan, together or also in view of Harris teach the lure as claimed as detailed above with respect to claim 1.  Ferguson also teaches that at least more than one of the plurality of anchoring rings 30, 32, 50, 52 is engageable to at least one or two fishing lines threaded through a top or bottom opening 16, 18 in the lure.  Note that as assembled, all rings are engaged to all openings, and fishing line could be threaded anywhere.  Further, the openings themselves are engageable by any number of rings.
Regarding claim 9 as best understood, Ferguson and Duncan, together or also in view of Harris teach the lure as claimed as detailed above with respect to claim 1.  Ferguson also teaches that fishing line L is attached to one or more of the plurality of anchoring rings, at least via the lure body.  Alternatively, the examiner is taking official notice that it is well-known that fishing line can be used in the place of jumper rings for attaching hooks to lures. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the lure of Ferguson by using fishing line in the place of jumper rings to attach the hooks in order to reduce cost or part count or use readily available materials.
Regarding claim 10 as best understood, Ferguson and Duncan, together or also in view of Harris teach the lure as claimed as detailed above with respect to claim 1.  Ferguson also teaches that the device is (inherently) made of any suitable material (several examples are given).
Regarding claim 11 as best understood, Ferguson and Duncan, together or also in view of Harris teach the lure as claimed as detailed above with respect to claim 1.  Ferguson also teaches that the plurality of anchoring rings can be used for attachment of camouflage materials thereto for camouflaging the lure.  Note that the material is unclaimed, and it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham
Regarding claim 13 as best understood, Ferguson and Duncan, together or also in view of Harris teach the lure as claimed as detailed above with respect to claim 1.  Ferguson also teaches that at least one hook H is attached to a fishing line 88 extending from the top opening or the bottom opening.
Claims 12 is rejected under 35 U.S.C. 103 as being unpatentable over Ferguson US 2,983,065 in view of Duncan US 6,408,565, and alternatively also in view of Harris 2004/0068916 as applied to claim 1 above, and further in view of Sydow US 7,043,870.
Regarding claim 13 as best understood, Ferguson and Duncan, together or also in view of Harris teach the lure as claimed as detailed above with respect to claim 1.  Ferguson does not teach that the central cavity comprises a tube located centrally within the central cavity and traverses the central cavity, the tube comprising a proximal end and a distal end, wherein the proximal end of the tube extends through the top opening and the distal end extends through the bottom opening of the neutrally buoyant fishing lure.  Sydow teaches a fishing lure comprising: 
a two-piece hollow body 8 that accepts therein any form of bait, the bait being accessible through openings 16, 18, 20, 22 in the body, the two pieces forming the body being engageable in any suitable manner, wherein the two pieces forming the body are somewhat mirror images of each other; 
the two-piece hollow body comprising an upper half and a lower half; 
the upper half 10 comprising a distal end and a proximal end, wherein the distal end of the upper half is conical in shape; 
the lower half 12 comprising a distal end and a proximal end, wherein the proximal end of the lower half is conical in shape; 
the upper half being releasably engageable to the lower half; 
the upper half having similar dimensions as the lower half, wherein the fishing lure is uniformly constructed when the upper half is engaged to the lower half; 
a central cavity 13; 
a bottom opening centrally located at the proximal end of the lower half; 
a top opening centrally located at a distal end of the upper half for receipt of one or more fishing lines 102 therein, wherein the top opening allows the one or more fishing lines to be threaded into the fishing lure, through the central cavity, and exit the fishing lure through the bottom opening;  and
a tube 100 located centrally within the central cavity and traverses the central cavity, the tube comprising a proximal end and a distal end, wherein the proximal end 104 of the tube extends through the top opening and the distal end 110 extends through the bottom opening of the neutrally buoyant fishing lure.

    PNG
    media_image2.png
    221
    450
    media_image2.png
    Greyscale

Figure 2- Sydow Figure 4
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the lure of Ferguson with a central tube as taught by Sydow in order to allow flexible lure placement or reduce wear on the fishing line.
Claims 1-11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Harris 2004/0068916 in view of Ferguson US 2,983,065 and Duncan US 6,408,565.
Regarding claim 1 as best understood, Ferguson teaches a fishing lure comprising: 
a two-piece hollow body 15 that accepts therein any form of bait, the bait being accessible through openings 20, 22 in the body, the two pieces forming the body being engageable in any suitable manner, wherein the two pieces forming the body are somewhat mirror images of each other; 
the two-piece hollow body comprising an upper half and a lower half; 
the upper half 12 comprising a distal end and a proximal end, wherein the distal end of the upper half is conical in shape; 
the lower half 14 comprising a distal end and a proximal end, wherein the proximal end of the lower half is conical in shape; 
the upper half being releasably engageable to the lower half; 
the upper half having similar dimensions as the lower half, wherein the fishing lure is uniformly constructed when the upper half is engaged to the lower half; 
the upper half comprises the same number of openings in the body as the lower half, wherein the openings in the body are staggered in pattern; 
a central cavity 27; 
a bottom opening (at 38) centrally located at the proximal end of the lower half; 
a top opening (at 36
two or more fins 18, each fin comprising a front end and a back end, positioned centrally on the two-piece body of the fishing lure, wherein the fins are uniformly distributed and the two or more fins cause the fishing lure to spin counterclockwise as the neutrally buoyant fishing lure is pulled through the water [0011].

    PNG
    media_image3.png
    465
    378
    media_image3.png
    Greyscale

Figure 3- Harris Figure 1
Note that the lure can be pulled (and therefore spun) in either direction, but if applicant disagrees, then it would have been obvious to one having ordinary skill in the art at the time the invention was made to orient the fins for a clockwise spin in order to obtain the desired spinning motion or aesthetics, since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art.  In re Einstein, 8 USPQ 167.
Harris does not teach at least at least four anchoring rings mounted on each side of the two-piece body; the anchor rings being semi-elliptical or semi-circular in shape 
a two-piece 2, 4 hollow body that accepts therein any form of bait, the bait being accessible through openings 20, 22 in the body, the two pieces forming the body being engageable in any suitable manner, wherein the two pieces forming the body are somewhat mirror images of each other; 
the two-piece hollow body comprising an upper half and a lower half; 
the upper half comprising a distal end and a proximal end, wherein the distal end of the upper half is conical in shape; 
the lower half comprising a distal end and a proximal end, wherein the proximal end of the lower half is conical in shape; 
the upper half being releasably engageable to the lower half; 
the upper half having similar dimensions as the lower half, wherein the fishing lure is uniformly constructed when the upper half is engaged to the lower half; 
wherein the openings in the body are staggered in pattern; 
a central cavity; 
a bottom opening 18 centrally located at the proximal end of the lower half; 
a top opening 16 centrally located at a distal end of the upper half for receipt of one or more fishing lines therein, wherein the top opening allows the one or more fishing lines to be threaded into the fishing lure, through the central cavity, and exit the neutrally buoyant fishing lure through the bottom opening; 
at least four anchoring rings 32, 52
the anchor rings being semi-elliptical or semi-circular in shape and oriented longitudinally along each side of the fishing lure, wherein one end of one anchor ring is aligned with one end of another anchor ring; and 
at least four fins 70, each fin comprising a front end and a back end, positioned centrally on the two-piece body of the fishing lure, wherein the fins are uniformly distributed and the at least four fins cause the fishing lure to spin counterclockwise as the neutrally buoyant fishing lure is pulled through the water (column 5, lines 3-9).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the lure of Harris by providing anchoring rings as taught by Ferguson in order to enable the attachment of accessories.  Further, it would have been obvious to one having ordinary skill in the art at the time the invention was made to add at least four anchoring rings in order to enable the attachment of more hooks or accessories, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Harris does not teach at least four fins, however it would have been obvious to one having ordinary skill in the art at the time the invention was made to add at least four fins in order to enable the spin rate or handling characteristics, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
If the applicant does not agree that the two pieces of the body are somewhat mirror images or have similar dimensions, then it would have been an obvious matter of design choice to make the different portions of the halves substantially similar of whatever form or shape was desired or expedient in order to simplify manufacturing or In re Dailey et al., 149 USPQ 47.
If the applicant does not agree that the upper half comprises the same number of openings in the body as the lower half, then it would have been obvious to one having ordinary skill in the art at the time the invention was made to add more openings to either half (such that there are the same number of openings) in order to improve water flow, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. 
Harris does not explicitly teach that the lure has a neutral buoyancy.  Duncan teaches that fishing lures can have a neutral buoyancy.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the lure of Ferguson by making it neutrally buoyant in order to “facilitate the use of the device as a trolling lure” (column 8, lines 23-25).
Regarding claim 2 as best understood, Harris, Ferguson and Duncan teach the lure as claimed as detailed above with respect to claim 1. Harris also teaches that the two pieces of the hollow body 12, 14 are releasably screw-threaded to each other [0037].
Regarding claim 3 as best understood, Harris, Ferguson and Duncan teach the lure as claimed as detailed above with respect to claim 1. Harris also teaches that the bait may be live or chum [0002].
Regarding claim 4 as best understood, Harris, Ferguson and Duncan teach the lure as claimed as detailed above with respect to claim 1.  Harris also teaches that openings 20, 22, 24, 25, 26
Regarding claim 5 as best understood, Harris, Ferguson and Duncan teach the lure as claimed as detailed above with respect to claim 1.  Harris also teaches that the two-piece body is substantially cylindrical in shape.  If the applicant does not agree, then it would have been an obvious matter of design choice to make the body cylindrical or of whatever form or shape was desired or expedient in order to simplify manufacturing, obtain the desired handling or improve the aesthetic appearance. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.
Regarding claims 6-8 as best understood, Harris, Ferguson and Duncan teach the lure as claimed as detailed above with respect to claim 1.  As taught, at least more than one of the plurality of anchoring rings 30, 32, 50, 52 is engageable to at least one or two fishing lines threaded through a top or bottom opening 16, 18 in the lure.  Note that as assembled, all rings are engaged to all openings, and fishing line could be threaded anywhere.  Further, the openings themselves are engageable by any number of rings.
Regarding claim 9 as best understood, Harris, Ferguson and Duncan teach the lure as claimed as detailed above with respect to claim 1.  Harris also teaches that fishing line is attached to one or more of the plurality of anchoring rings, at least via the lure body [0011].  Alternatively, the examiner is taking official notice that it is well-known that fishing line can be used in the place of jumper rings for attaching hooks to lures. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the lure of Harris and Ferguson by using fishing line in the place of jumper rings to attach the hooks in order to reduce cost or part count or use readily available materials.
Regarding claim 10 as best understood, Harris, Ferguson and Duncan teach the lure as claimed as detailed above with respect to claim 1.  Harris also teaches that the device is (inherently) made of any suitable material.
Regarding claim 11 as best understood, Harris, Ferguson and Duncan teach the lure as claimed as detailed above with respect to claim 1.  As taught, the plurality of anchoring rings can be used for attachment of camouflage materials thereto for camouflaging the lure.  Note that the material is unclaimed, and it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).
Regarding claim 13 as best understood, Harris, Ferguson and Duncan teach the lure as claimed as detailed above with respect to claim 1.  Harris also teaches that a fishing line can extend from the top and bottom opening [0011], but does not explicitly teach a hook.  Ferguson also teaches that at least one hook H is attached to a fishing line 88 extending from the top opening or the bottom opening.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the lure of Harris by a hook on the line as taught by Ferguson in order to catch fish.
Claims 12 is rejected under 35 U.S.C. 103 as being unpatentable over Harris 2004/0068916 in view of Ferguson US 2,983,065 and Duncan US 6,408,565 as applied to claim 1 above, and further in view of Sydow US 7,043,870.
Regarding claim 13 as best understood, Harris, Ferguson and Duncan teach the lure as claimed as detailed above with respect to claim 1.  Harris does not teach that the central cavity comprises a tube located centrally within the central cavity and traverses the central cavity, the tube comprising a proximal end and a distal end, wherein the proximal end of the tube extends through the top opening and the distal end extends through the bottom opening of the neutrally buoyant fishing lure.  Sydow teaches a fishing lure comprising: 
a two-piece hollow body 8 that accepts therein any form of bait, the bait being accessible through openings 16, 18, 20, 22 in the body, the two pieces 
the two-piece hollow body comprising an upper half and a lower half; 
the upper half 10 comprising a distal end and a proximal end, wherein the distal end of the upper half is conical in shape; 
the lower half 12 comprising a distal end and a proximal end, wherein the proximal end of the lower half is conical in shape; 
the upper half being releasably engageable to the lower half; 
the upper half having similar dimensions as the lower half, wherein the fishing lure is uniformly constructed when the upper half is engaged to the lower half; 
a central cavity 13; 
a bottom opening centrally located at the proximal end of the lower half; 
a top opening centrally located at a distal end of the upper half for receipt of one or more fishing lines 102 therein, wherein the top opening allows the one or more fishing lines to be threaded into the fishing lure, through the central cavity, and exit the fishing lure through the bottom opening;  and
a tube 100 located centrally within the central cavity and traverses the central cavity, the tube comprising a proximal end and a distal end, wherein the proximal end 104 of the tube extends through the top opening and the distal end 110 extends through the bottom opening of the neutrally buoyant fishing lure.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the lure of Harris with a central tube as taught by Sydow in order to allow flexible lure placement or reduce wear on the fishing line.

Response to Arguments
Applicant's arguments filed 5/26/20 have been fully considered but they are not persuasive.
In response to the previously added (and since deleted) limitations that the rings cause the lure to spin, the applicant argues that these limitations are taught in paragraphs [23] and [25].  However upon inspection, paragraph [23] teaches that the fins can guide the lure, while paragraph [25] teaches that the fins can make it spin.  These excerpts, whether taken independently or together, do not teach that the rings can make the lure spin.  However, this is moot, as the limitations have been cancelled from the claims.
In response to the newly added limitations (same number of openings, neutrally buoyant, ring shape) please see the update action above.
In response to applicant’s argument that “The density of Applicant's claimed fishing lure will vary from use to use,” please see the 112 rejections above.  As the bait is not claimed, it is unclear how the applicant thinks that the lure will maintain neutral buoyancy as the density of the (unclaimed) bait varies.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marc Burgess whose telephone number is (571)272-9385.  The examiner can normally be reached on M-F 08:30-15:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MARC BURGESS/Primary Examiner, Art Unit 3642